IN THE SUPREME COURT OF IOWA
                              No. 14–2093

                           Filed April 10, 2015

                         Amended June 24, 2015


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

JOHN D. HEDGECOTH,

      Respondent.


      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      The grievance commission reports an attorney violated several

rules of professional conduct and recommends suspension.      LICENSE

SUSPENDED.



      Charles L. Harrington and Elizabeth E. Quinlan, for complainant.


      John D. Hedgecoth, Des Moines, pro se.
                                    2

HECHT, Justice.

      The Iowa Supreme Court Attorney Disciplinary Board (the Board)

charged attorney John D. Hedgecoth with violating multiple rules of

professional conduct after the Board received three separate complaints.

After a hearing, the Iowa Supreme Court Grievance Commission (the

commission) found Hedgecoth violated several rules and recommended

suspension of his license for six months plus several conditions of

reinstatement.

      I. Background Facts and Proceedings.

      Hedgecoth was admitted to the Iowa bar in 1998.        He estimates

that since being admitted, he has been actively practicing for seven-and-

a-half years. He initially practiced law from 1998 to 2005, taking one

year off in 2002 to run for political office. From 2005 to 2011, he closed

his law practice and worked as a policy advisor and political campaign

staffer. After those endeavors were completed, Hedgecoth returned to the

practice of law.

      In June 2012, while engaged in the practice of law, Hedgecoth

signed an employment contract with a gubernatorial candidate.          The

contract provided for a sliding scale of employment, initially requiring

twenty percent of Hedgecoth’s time, and gradually increasing over time to

a full-time commitment. Accordingly, from January through November

2014, Hedgecoth worked full time for the political campaign and did not

actively practice law.

      A. Odell Everett Matter. In July 2012, shortly after signing the

employment contract with the political campaign, Hedgecoth was court

appointed to represent Odell Everett Jr. in a postconviction-relief appeal.

On October 19, 2012, Hedgecoth was ordered to file a combined

certificate and an application to waive filing fees.   Hedgecoth did not
                                     3

comply with the order. Accordingly, on November 6, the clerk of the Iowa

Supreme Court sent Hedgecoth a letter informing him default would be

entered against his client if the documents were not immediately filed.

Hedgecoth again failed to file the required documents, and as a result, on

January 30, 2013, the clerk entered a notice of default and assessed a

penalty of $150 against Hedgecoth.

      Hedgecoth was given an additional fifteen days to cure the default

and was warned that noncompliance could result in referral to the

Board. The fifteen-day period elapsed with no response from Hedgecoth.

Several weeks later, on March 6, Hedgecoth applied for and was granted

an extension of time for curing the default.       Despite the extension,

Hedgecoth still failed to file the required documents, resulting in another

notice of default and another penalty of $150. Although he received an

express warning that his failure to cure the default could result in a

referral to the Board, Hedgecoth took no action.           Responding to

Hedgecoth’s inaction, this court removed Hedgecoth as counsel on May 8

and notified the Board.

      On May 9, the Board notified Hedgecoth of the complaint and

requested his response. Although he received the notice of complaint,

Hedgecoth made no response.       On July 10, the Board sent a second

notice to Hedgecoth requesting a response to the complaint, and again

Hedgecoth acknowledged receipt but did not respond. Accordingly, the

Board’s administrator sought and we entered an order temporarily

suspending Hedgecoth’s license to practice law.     Hedgecoth eventually

responded to the complaint, and the suspension was lifted.

      B. Stephanie Sexton Matter.        On August 16, 2012, Hedgecoth

was court appointed as counsel for Stephanie Sexton in a criminal

appeal. He filed his appearance on August 17. On October 19, the clerk
                                      4

of court issued an order directing Hedgecoth to file a combined certificate

and application to waive filing fees within fourteen days.        Hedgecoth

failed to timely file the required documents. The clerk of court issued a

notice of default and assessed a penalty of $150 against Hedgecoth for

this conduct. The notice again warned Hedgecoth that the Board would

be notified if he should fail to cure the default.

      On March 6, 2013, Hedgecoth filed the combined certificate and an

application to waive filing fees.   Hedgecoth further indicated he would

prepare a statement of the evidence or proceedings, but he failed to do

so. On June 26, the clerk of court entered a second notice of default and

assessment of penalty in the Sexton appeal when Hedgecoth failed to

timely file a proof brief and designation of appendix. The notice warned

the matter would be dismissed if the default was not remedied.

Hedgecoth again failed to take responsive action. On July 30, this court

removed Hedgecoth as Sexton’s counsel and notified the Board.

      The Board subsequently mailed Hedgecoth a notice of complaint

and requested his response. Hearing no response, the Board sought and

we ordered temporary suspension of Hedgecoth’s license. Hedgecoth was

reinstated five days later after he filed a response to the complaint.

      C. Lisa Howard Matter.         In March 2013, Hedgecoth undertook

the representation of Lisa Howard, a defendant in a civil matter.        On

Howard’s behalf, Hedgecoth filed an answer to the original petition and

asserted counterclaims. On July 29, opposing counsel in the case filed a

notice of serving discovery and subsequently served Hedgecoth with

requests for production, interrogatories, and requests for admissions.

Hedgecoth did not respond to these discovery requests.

      On August 26, opposing counsel filed an amended petition.

Hedgecoth did not file an answer. On September 5, plaintiff’s counsel
                                     5

sent Hedgecoth a letter requesting discovery responses. After Hedgecoth

failed to respond, opposing counsel filed a motion to compel discovery

responses on September 13.        Hedgecoth did not file any response or

resistance to this motion.

      On September 24, opposing counsel served a second set of

interrogatories on Hedgecoth, and Hedgecoth again failed to respond. On

October 15, the district court entered an order compelling discovery

responses. On October 23, opposing counsel filed a motion for sanctions

because Hedgecoth had yet to comply with the district court’s October 15

order. Hedgecoth did not file a resistance to this motion.

      On October 29, opposing counsel requested from Hedgecoth

available dates for a deposition of Howard.     After Hedgecoth failed to

respond to this request, opposing counsel served a notice of deposition of

the defendant on November 5.          The deposition was scheduled for

November 13, but neither Hedgecoth nor his client appeared for the

deposition. On November 14, opposing counsel filed a second motion for

sanctions, and the district court held a hearing on the matter on

November 21.

      On November 22, the district court ordered Hedgecoth to file an

answer to the second amended petition, provide responses to the first set

of discovery requests and the second set of interrogatories, and make his

client available for deposition by December 6.    The court also ordered

Hedgecoth to pay the opposing party over $2100 in costs for attorney fees

resulting from Hedgecoth’s failures to timely respond to discovery

requests and his noncompliance with the court’s previous order

compelling discovery.        However, Hedgecoth failed to produce the

requested discovery as ordered and opposing counsel filed a third motion

for sanctions on December 6.
                                       6

      On December 13, the district court held a hearing on the third

motion for sanctions. Hedgecoth attended the hearing, but arrived late.

The district court noted that although Hedgecoth had finally provided

interrogatory responses, they were deficient and untimely. Further, the

court concluded Hedgecoth had not communicated adequately with

opposing counsel and had provided discovery responses that were

unresponsive and clearly not in final form.

      On December 20, the district court granted the third motion for

sanctions, finding Hedgecoth had failed to comply with the district

court’s November 22 order. The court ordered Hedgecoth to: (1) file an

answer to the second amended petition; (2) hand deliver complete

responses to the plaintiff’s discovery requests to opposing counsel by

December 24; (3) make Howard available for deposition by January 8,

2014; and (4) reimburse opposing counsel over $1800 for costs

incurred. 1   As an additional sanction, the court dismissed Howard’s

counterclaims with prejudice.

      On January 7, opposing counsel filed a fourth motion for sanctions

against Hedgecoth, alleging that Hedgecoth had still not complied with

the district court’s orders. The motion alleged Hedgecoth had yet to file
an answer to the second amended petition or pay the monetary sanction.

However, the court did not rule on this motion because the parties

reached a settlement and the case was dismissed. On January 16, the

district court judge who had granted the three motions for sanctions

notified the Board of Hedgecoth’s conduct in the Howard case.




       1This new monetary sanction was imposed in addition to the previous award

from the November 22 order.
                                     7

      D. Proceedings Before the Commission.          On January 27, the

Board sent Hedgecoth a letter forwarding a copy of its complaint alleging

he had violated several rules of professional conduct in representing

Everett, Sexton, and Howard.          Having heard no response from

Hedgecoth, the Board then sent a second letter requesting his response

to the complaint within ten days.     Hedgecoth acknowledged receipt of

both letters, but did not initially provide a response to the complaint. He

eventually responded over two months later, on May 21.

      Stemming from the Everett, Sexton, and Howard matters, the

Board’s complaint charged Hedgecoth with violating six Iowa Rules of

Professional Conduct: neglect (rule 32:1.3), failure to expedite litigation

(rule 32:3.2), failure to obey a court order (rule 32:3.4(c)), failure to

respond to a legally proper discovery request (rule 32:3.4(d)), failure to

cooperate with the Board (rule 32:8.1(b)), and conduct prejudicial to the

administration of justice (rule 32:8.4(d)).   The Board served Hedgecoth

with a complaint, interrogatories, and requests for production on

August 4, 2014.     Hedgecoth did not respond to the complaint and

requests. On October 29, the commission entered a ruling deeming the

Board’s allegations admitted by Hedgecoth.

      The commission held a hearing on November 5.              Hedgecoth

attended and appeared pro se. During the hearing, Hedgecoth admitted

the allegations against him, acknowledged his inability to handle

appellate cases adequately, and stated he has already taken steps to

cease his appellate practice.     Hedgecoth contended he is especially

amenable to rehabilitation given his previous experience teaching legal

ethics and professional responsibility. He urged as a mitigating factor

his public service as the author of numerous policy proposals for the

State of Iowa.   Finally, he noted his neglectful conduct resulted from
                                     8

missteps in the administrative aspects of his part-time law practice while

he simultaneously maintained substantial employment as a political

operative.   Hedgecoth proposed a fifteen-day suspension with auxiliary

conditions on reinstatement: (1) sixty additional continuing legal

education (CLE) hours on any topic for the current period, (2) practice

limitations on appellate work and extralegal employment, (3) a $1500

fine, (4) sixty hours of certified pro bono work within the next year, (5)

oversight by an attorney mentor, and (6) an automatic six-month

suspension should those conditions not be fulfilled.

      Following the hearing, the commission found the Board had proved

all of the alleged rule violations.      The commission recommended

suspension of Hedgecoth’s license for a period of no less than six

months.       Further,   it   recommended   additional   conditions   after

reinstatement: supervision by another licensed attorney for one year, a

practice limitation preventing Hedgecoth from representing any client in

any appeal, and ten mandatory hours of CLE in the areas of ethics and

law office management. In reaching its determination, the commission

considered Hedgecoth’s pattern of misconduct and his prior misconduct,

noting Hedgecoth has already accumulated a significant disciplinary

history in the relatively short amount of time he has been practicing law.

The commission also found Hedgecoth’s previous experience teaching

legal ethics and professional responsibility was an aggravating factor.

      II. Scope of Review.

      We review attorney disciplinary matters de novo.        Iowa Ct. R.

35.11(1).    “The Board must prove the attorney’s . . . misconduct by a

convincing preponderance of the evidence.”       Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Barnhill, 847 N.W.2d 466, 470 (Iowa 2014).        This

standard “places a burden on the Board that is higher than the burden
                                     9

in civil cases,” but “lower than ‘clear and convincing,’ the highest civil

standard of proof.” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Eslick, 859
N.W.2d 198, 201 (Iowa 2015) (citations omitted) (internal quotation

marks omitted).

      III. Analysis.

      A. Rule Violations. On our de novo review, we address in turn

each rule violation alleged by the Board in determining whether the

Board carried its burden of proof.

      1. Neglect.   “The Iowa Rules of Professional Conduct no longer

expressly refer to neglect.   Nevertheless, we have continued to identify

and sanction attorney neglect.” Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Conroy, 845 N.W.2d 59, 63 (Iowa 2014) (citation omitted). We do so

under rule 32:1.3, which provides, “A lawyer shall act with reasonable

diligence and promptness in representing a client.”        Iowa R. Prof’l

Conduct 32:1.3.     We have concluded neglect cases under a previous

version of our professional conduct rules provide “precedent for the

interpretation and application of rule 32:1.3.”   Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Van Ginkel, 809 N.W.2d 96, 102 (Iowa 2012).

      “Neglect involves an attorney’s consistent failure to perform his or

her obligations and indifference about failing to advance the interests of

his or her client.” Conroy, 845 N.W.2d at 63 (emphasis added). Thus, a

single missed deadline or inadvertent omission will not usually constitute

an ethical violation.   See Van Ginkel, 809 N.W.2d at 102.        Instead,

“[v]iolations occur when an attorney fails to appear at scheduled court

proceedings, does not make the proper filings, or is slow to act on

matters.” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Nelson, 838 N.W.2d
528, 537 (Iowa 2013).
                                    10

      We have often found attorneys violated rule 32:1.3 when they

consistently or repeatedly missed deadlines, failed to file required

documents, or were unreasonably slow to act. See, e.g., Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Kieffer-Garrison, 847 N.W.2d 489, 492 (Iowa

2014) (finding an attorney violated rule 32:1.3 when she failed “to comply

with deadlines . . . in nine separate criminal cases” and also failed to pay

court-imposed penalties in a prompt manner); Conroy, 845 N.W.2d at 65

(finding an attorney violated rule 32:1.3 when he “failed to timely file

documents to pursue [six] appeals to which he was appointed”); Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Kennedy, 837 N.W.2d 659, 668

(Iowa 2013) (finding an attorney violated rule 32:1.3 when her handling

of a particular matter “was characterized by untimely and incomplete

discovery responses”); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Adams,

749 N.W.2d 666, 669 (Iowa 2008) (finding an attorney “neglected two

client matters by failing to comply with appellate deadlines”); Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Moorman, 683 N.W.2d 549,

552 (Iowa 2004) (finding an attorney committed neglect because in five

different appeals he “failed to comply with the rules of appellate

procedure, as well as the subsequent notices to cure the defaults”); Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Daggett, 653 N.W.2d 377,

380 (Iowa 2002) (finding an attorney committed neglect “by failing to

comply with appellate deadlines” or file required documents).

      In this case, Hedgecoth repeatedly missed deadlines in two

separate appeals and received several default notices. Fortunately, the

clients’ appeals were not dismissed, but “only because this court

intervened and ordered him removed.”         Conroy, 845 N.W.2d at 65.

Further, Hedgecoth repeatedly delayed discovery responses in the

Howard matter and was sanctioned multiple times.          On our de novo
                                     11

review of the record we conclude a convincing preponderance of the

evidence establishes Hedgecoth violated rule 32:1.3.

      2. Failing to expedite litigation.   Rule 32:3.2 provides, “A lawyer

shall make reasonable efforts to expedite litigation consistent with the

interests of the client.”    Iowa R. Prof’l Conduct 32:3.2.    We require

lawyers to make reasonable efforts to expedite litigation because

“[d]ilatory practices bring the administration of justice into disrepute.”

Id. cmt. [1].    In failure-to-expedite cases, “[t]he question is whether a

competent lawyer acting in good faith would regard the course of action

as having some substantial purpose other than delay.” Id.

      “An attorney violates this rule by failing to appear for status

conferences and respond to court inquiries.         Similarly, an attorney

violates this rule [by] failing to comply with orders compelling discovery

responses.”     Kieffer-Garrison, 847 N.W.2d at 492–93 (citation omitted);

accord Iowa Supreme Ct. Att’y Disciplinary Bd. v. Cunningham, 812
N.W.2d 541, 548 (Iowa 2012) (finding a violation of rule 32:3.2 when the

attorney “failed to participate in discovery in a timely manner”). Two of

our recent decisions provide specific examples of conduct violating rule

32:3.2. In Kieffer-Garrison, the attorney’s “serial failures to comply with

the requirements of this court’s procedural rules governing the timely

presentation and progression of appeals” violated rule 32:3.2.      Kieffer-

Garrison, 847 N.W.2d at 492–93. And in Kennedy, we found the attorney

violated rule 32:3.2 when she “did not file anything in two postconviction

relief proceedings . . . and failed to respond to discovery requests” in

another matter. Kennedy, 837 N.W.2d at 669.

      Hedgecoth’s actions closely resemble the conduct we have

previously determined violates rule 32:3.2.      In both the Everett and

Sexton appeals, he repeatedly failed to follow court rules governing timely
                                          12

presentation and progression of appeals.                 In the Howard matter,

Hedgecoth failed to respond to discovery requests and the opposing

party’s motions to compel discovery.            We find Hedgecoth violated rule

32:3.2.

      3. Failing to obey a court order. Rule 32:3.4(c) provides, “A lawyer

shall not . . . knowingly disobey an obligation under the rules of a

tribunal except for an open refusal based on an assertion that no valid

obligation exists.” Iowa R. Prof’l Conduct 32:3.4(c). This rule promotes

“[f]air competition in the adversary system” by prohibiting obstructive

discovery tactics.     Id. cmt. [1].      Knowing disobedience occurs when

noncompliance occurs notwithstanding the attorney’s actual knowledge

of the court order. Cunningham, 812 N.W.2d at 548; see Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Joy, 728 N.W.2d 806, 813 (Iowa 2007).

      In Cunningham, the attorney “was ordered to serve all outstanding

discovery by [a particular date] or else appear at a hearing on [a pending]

motion for sanctions.”        Cunningham, 812 N.W.2d at 548.               When

Cunningham provided incomplete discovery responses and also did not

attend the hearing, we found his conduct violated rule 32:3.4(c). Id.

      On October 4, 2013, in the Howard matter, the court entered an

order compelling discovery responses by October 15. Hedgecoth did not

provide discovery responses by October 15. On November 21, Hedgecoth

represented   to     the   court   that    he    could    provide   responses   by

November 27. Relying on this representation, the court entered another

order on November 22 directing Hedgecoth to respond to discovery

requests by November 27. Hedgecoth did not provide the responses by

November 27, or even by December 4, one week later. Thus, Hedgecoth

disobeyed two court orders by failing to provide timely discovery

responses. We find Hedgecoth violated rule 32:3.4(c).
                                     13

      4. Failing to comply with a legally proper discovery request.        In

contrast to rule 32:3.4(c), which prohibits disobeying a court order, rule

32:3.4(d) prohibits lawyers from “fail[ing] to make a reasonably diligent

effort to comply with a legally proper discovery request by an opposing

party.”   Iowa R. Prof’l Conduct 32:3.4(d).     In the Howard matter, the

court granted several motions to compel and motions for sanctions filed

by opposing counsel.        Each of these motions were filed because

Hedgecoth repeatedly failed to provide timely discovery responses to

opposing counsel’s proper requests.       On our de novo review, we find

Hedgecoth violated rule 32:3.4(d).

      5. Cooperation with the Board.      Rule 32:8.1(b) prohibits lawyers

from “knowingly fail[ing] to respond to a lawful demand for information

from an admissions or disciplinary authority.”       Id. r. 32:8.1(b).   “[W]e

expect    and      demand   that   attorneys   cooperate    with    discipline

investigations.”    Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Sullins, 556 N.W.2d 456, 457 (Iowa 1996); accord Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Rickabaugh, 728 N.W.2d 375, 381 (Iowa 2007); Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Honken, 688 N.W.2d 812,

821 (Iowa 2004).      “We have inferred an attorney’s knowing failure to

respond when there is proof the attorney received the Board’s inquiries

and yet failed to provide the information sought.” Nelson, 838 N.W.2d at

540; Iowa Supreme Ct. Att’y Disciplinary Bd. v. Netti, 797 N.W.2d 591,

604–05 (Iowa 2011); see also Comm. on Prof’l Ethics & Conduct v. Paulos,

410 N.W.2d 260, 261 (Iowa 1987) (finding it “troublesome” that the

attorney received a notice by certified letter but failed to respond).

      Here, we find Hedgecoth received multiple inquiries from the

Board. In the Everett matter, Hedgecoth acknowledged receipt of a letter

from the Board on June 3, 2013, but did not respond. He again failed to
                                     14

respond after he received a second certified letter sent by the Board.

Hedgecoth also ignored two of the Board’s requests for responses to

complaints in connection with the Sexton matter.            These failures to

respond to the Board eventually led to his temporary suspension in

January 2014.

      Although the Board alleged Hedgecoth violated rule 32:8.1(b), the

commission made no finding on this particular allegation. Nonetheless,

on our de novo review, we find Hedgecoth violated rule 32:8.1(b) because

he received the Board’s inquiries, but failed to respond.

      6. Conduct prejudicial to the administration of justice.            Rule

32:8.4(d) prohibits “conduct that is prejudicial to the administration of

justice.” Iowa R. Prof’l Conduct 32:8.4(d). “An attorney’s failure to timely

cooperate     with   disciplinary   authorities   is   prejudicial   to    the

administration of justice, violating not only rule 32:8.1 but also rule

32:8.4(d).”   Nelson, 838 N.W.2d at 540; accord Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Casey, 761 N.W.2d 53, 60 (Iowa 2009); see also Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Marks, 759 N.W.2d 328, 331 (Iowa

2009). “Ignoring deadlines and orders, which results in default notices

from the clerk of court, . . . is [also] prejudicial to the administration of

justice.” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Knopf, 793 N.W.2d
525, 530 (Iowa 2011); accord Nelson, 838 N.W.2d at 540.

      We have already found Hedgecoth violated rule 32:8.1(b).            Rule

32:8.1(b) and rule 32:8.4(d) are interrelated. See Nelson, 838 N.W.2d at

540. Hedgecoth’s neglect of multiple cases caused the court to prepare

and send default notices and ultimately required this court to remove

him as counsel in two appeals. Accordingly, we find Hedgecoth violated

rule 32:8.4(d). See id. at 541; Knopf, 793 N.W.2d at 530.
                                    15

      B. Sanction. We now turn to the determination of an appropriate

sanction in this case.

      1. General principles.     When we review attorney disciplinary

matters, we “may impose a lesser or greater sanction than the discipline

recommended by the grievance commission.” Iowa Ct. R. 35.11(1). “We

give respectful consideration to the commission’s recommendation.

However, the issue of appropriate sanction is exclusively within this

court’s authority.” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Baldwin,

857 N.W.2d 195, 213 (Iowa 2014). There is no standard sanction for any

individual rule violation, but “previous cases may assist in crafting a

sanction.”   Conroy, 845 N.W.2d at 66.       To arrive at an appropriate

sanction,

      we consider the nature of the violations, the need for
      deterrence, the need to protect the public, the need to
      preserve the legal profession’s reputation, and the lawyer’s
      fitness to practice law. We also consider mitigating and
      aggravating circumstances, including companion violations,
      repeated neglect, and the attorney’s disciplinary history.

Id. (citation omitted).

      2. Aggravating and mitigating circumstances.     The record in this

case reveals several aggravating factors affecting our determination of the

appropriate sanction.     First, we consider prior discipline.   See, e.g.,

Conroy, 845 N.W.2d at 67; Nelson, 838 N.W.2d at 544; Kennedy, 837
N.W.2d at 677. Unfortunately, this proceeding is not Hedgecoth’s first

experience with disciplinary matters.    In 2006, he was suspended for

over six months for failing to respond to inquiries from the Board. In

July 2007, he was publicly reprimanded for failing to file timely briefs in

an appeal.    In November 2007, he was suspended for failing to fulfill

client security commission and CLE requirements.        And in 2013 and

2014, he was suspended twice for a total of eight days for his failures to
                                     16

respond to the Board about the matters giving rise to this proceeding.

Given that some of these prior instances of discipline were imposed for

conduct almost identical to the conduct at issue in this proceeding,

Hedgecoth “surely was aware that future similar conduct would warrant

a sanction.” Daggett, 653 N.W.2d at 381; see also Conroy, 845 N.W.2d at

67 (concluding an attorney who had “been suspended twice with

escalating sanctions for neglect of client matters” was “on the clearest of

notice regarding his failure to meet his ethical responsibilities,” and

noting “neglect has become an unfortunate but recurrent theme”);

Nelson, 838 N.W.2d at 544 (concluding that prior discipline, “especially

that of the same nature as before the court presently, reflects negatively”

on an attorney’s fitness to practice law).

      “[F]ailure to cooperate with the formal disciplinary process is an

aggravating factor.” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Kallsen,

814 N.W.2d 233, 240 (Iowa 2012); accord Nelson, 838 N.W.2d at 544;

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Schumacher, 723 N.W.2d 802,

805 (Iowa 2006).     We consider Hedgecoth’s delayed responses to the

Board an aggravating factor here.

      Lastly, we consider a specific portion of Hedgecoth’s career

experience to be an aggravating factor.       At the hearing before the

commission, Hedgecoth stated for the first six years of his practice, he

taught legal ethics and professional responsibility. Just as we consider

attorneys’ extensive overall experience to be an aggravating factor, one

who teaches ethics should certainly be well aware of his responsibilities.

See, e.g., Barnhill, 847 N.W.2d at 486; Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Morris, 847 N.W.2d 428, 436 (Iowa 2014); Iowa

Supreme Ct. Att’y Disciplinary Bd. v. McCuskey, 814 N.W.2d 250, 258

(Iowa 2012).
                                       17

       We acknowledge one mitigating factor: The record does not reveal

by a convincing preponderance of the evidence that any of Hedgecoth’s

clients suffered harm.    See Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Humphrey, 812 N.W.2d 659, 669 (Iowa 2012) (considering lack of harm

to clients to be a mitigating factor); see also Eslick, 859 N.W.2d at 203;

cf. Schumacher, 723 N.W.2d at 805 (considering harm to clients an

aggravating factor); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Walker,

712 N.W.2d 683, 686 (Iowa 2006) (same).

       3. Cases involving similar conduct.         Having identified several

aggravating and mitigating factors, we next compare this case with prior

cases involving similar facts and rule violations. As we have explained,

although we take each case’s unique circumstances into account when

reviewing disciplinary proceedings, we recognize that prior cases “may

assist in crafting a sanction.” Conroy, 845 N.W.2d at 66; see also Eslick,
859 N.W.2d at 202 (“[W]e evaluate each case individually but still

consider prior cases instructive.”).

       Hedgecoth’s principal violation was his lack of diligence.        This

affected three separate client matters and also showed in his failure to

respond to the Board’s inquiries. Discipline for these types of violations

“generally ranges from a public reprimand to a six-month suspension.”

Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Hohenadel, 634
N.W.2d 652, 655 (Iowa 2001); accord Conroy, 845 N.W.2d at 66;

Moorman, 683 N.W.2d at 553.            “Even so, we have imposed lengthy

suspensions when appropriate.” Conroy, 845 N.W.2d at 66. A lengthy

suspension may be appropriate if the neglect is one violation among

many    much     more    serious   ones     or   occurs   amidst   aggravating

circumstances.     Id.; see also Kieffer-Garrison, 847 N.W.2d at 495;

Kennedy, 837 N.W.2d at 675.
                                      18

      We have previously imposed a three-month suspension when an

attorney committed neglect only with respect to one client matter.

Humphrey, 812 N.W.2d at 669. In Humphrey, a married couple hired the

attorney to negotiate an insurance settlement. Id. at 662. After initially

pursuing the settlement, he “ceased responding to inquiries from [his

clients] regarding the ongoing status of settlement discussions.” Id. The

clients eventually “completed their negotiations with [the insurer] on

their own.” Id. at 663. We acknowledged the lawyer neglected only a

single client matter, caused no tangible harm, and did not profit from his

actions.   Id. at 669.   We also noted that while the attorney initially

ignored the Board’s communications, he eventually testified before the

commission and admitted the violations.        Id.   However, despite these

factors, we concluded a three-month suspension was appropriate

because the attorney’s license had been suspended twice before—on one

occasion for neglect (sixty days), and on another occasion for neglect and

other misconduct (three years). Id.

      We also imposed a three-month suspension when an attorney

neglected two client matters. Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Cohrt, 784 N.W.2d 777, 783 (Iowa 2010).               In Cohrt, the lawyer

“repeatedly failed to respond to interrogatories and requests for

production of documents” propounded by opposing counsel. Id. at 779.

Because of the lawyer’s nonresponsiveness, the court imposed sanctions

in one matter, and the attorney avoided sanctions in the second matter

when it was dismissed before a hearing could be held. See id. at 779–80.

We noted the lawyer had a history of neglect that resulted in a previous

private admonition. Id. at 779, 783. We also found it significant that he

had neglected multiple matters.       Id. at 783.    Finally, we concluded a

suspension of three months was warranted because the lawyer did not
                                     19

acknowledge his neglect, instead insisting his conduct was ethically

proper. See id.
      When we have imposed suspensions exceeding three months for
attorney neglect, the attorney’s lack of diligence has often been
exacerbated by other misconduct or aggravating factors. For example,
we have twice imposed a six-month suspension when the attorney’s
neglect spanned across multiple matters and caused clients harm.
Schumacher, 723 N.W.2d at 805 (three matters); Walker, 712 N.W.2d at
686 (four matters). Similarly, we have said a six-month suspension is
warranted when an attorney engages in misrepresentation alongside
neglect.   See Walker, 712 N.W.2d at 684–86.                Yet, even without
misrepresentation   or   harm   to   clients,   we   have    concluded   more
widespread neglect made a six-month suspension appropriate. Conroy,
845 N.W.2d at 67 (concluding an attorney should be suspended for six
months because he neglected seven matters even after he had previously
been suspended for sixty days for neglect and other violations). And in
Kennedy, when all of these aggravating factors—multiplicity of violations,
harm to clients, and additional misconduct—were present, we suspended
the attorney for one year. See Kennedy, 837 N.W.2d at 677.
      We conclude a three-month suspension is appropriate here. This
case is more like Humphrey than Schumacher or Walker.               Although
Hedgecoth neglected multiple matters, his neglect did not cause any
demonstrable financial or other harm to clients, nor was it accompanied
by auxiliary misrepresentation or misconduct.          Further, despite his
initial unresponsiveness, Hedgecoth eventually testified before the
commission and admitted the violations. See Humphrey, 812 N.W.2d at
669 (“[A]lthough [Humphrey] did not respond to two letters from the
Board, he . . . did testify at the committee hearing, and did ultimately
admit to the violations he was charged with.”).
                                          20

       Although we impose a lesser sanction than the commission
recommended, we reject Hedgecoth’s assertion that his part-time practice
and extralegal employment should afford him leniency.                We have said
“[l]awyers do not shed their professional responsibility in their personal
lives.” Comm. on Prof’l Ethics & Conduct v. Millen, 357 N.W.2d 313, 315
(Iowa 1984). Along the same lines, lawyers who practice part-time are
not held to a lower standard of professionalism.               See Comm. on Prof’l
Ethics & Conduct v. O’Callaghan, 436 N.W.2d 51, 52 (Iowa 1989) (noting
the attorney was “practicing only part-time,” yet applying the same
ethical standards to his conduct as would apply to an attorney practicing
full time).
       Finally, we decline to adopt any of the conditions of reinstatement
recommended by the commission and requested by Hedgecoth. We have
often declined conditions like these. See, e.g., Conroy, 845 N.W.2d at 68
(declining to adopt the commission’s recommendation that the attorney
complete a basic skills course as a condition of reinstatement); Kennedy,
837 N.W.2d     at   677    (declining   to   impose     an    “attorney   mentor”
requirement); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Lickiss, 786
N.W.2d 860, 871 (Iowa 2010) (declining to adopt the commission’s
recommendation that, before applying for reinstatement, the attorney
should “submit evidence of completing appropriate [CLE]”). In particular,
we have declined to impose supervision of an attorney as a condition for
readmission because “neither the court nor the bar has effective
machinery in place for such supervision.”               Iowa Supreme Ct. Att’y
Disciplinary Bd. v. Kirlin, 741 N.W.2d 813, 819 (Iowa 2007) (per curiam);
accord Lickiss, 786 N.W.2d at 871–72; Comm. on Prof’l Ethics & Conduct
v. Thomas, 495 N.W.2d 684, 687 (Iowa 1993). 2 Further, we have said

       2We imposed a supervision requirement in some older cases. See, e.g., Iowa
Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Scheetz, 549 N.W.2d 828, 833 (Iowa 1996)
                                         21

when violations are based on neglect rather than incompetence,
“[s]upervision . . . would accomplish no useful purpose.” Thomas, 495
N.W.2d at 687; see also Kirlin, 741 N.W.2d at 819. And although the
commission is authorized by court rule to recommend practice
limitations, Iowa Ct. R. 35.10, we are satisfied that Hedgecoth’s
voluntary commitment to refrain from representing clients on appeal will
provide adequate assurance against recurrence of the conduct described
above.     Cf. Lickiss, 786 N.W.2d at 871 (considering the attorney’s
“voluntary cessation of law practice” to be a sufficient remedial effort).
       IV. Conclusion.
       We suspend Hedgecoth’s license to practice law in this state
indefinitely with no possibility of reinstatement for three months from the
date this opinion is filed.      The suspension applies to “all facets of the
ordinary law practice.”        Iowa Ct. R. 35.13(3).         Upon application for
reinstatement, Hedgecoth must establish he has not practiced law during
his suspension, has complied with the notification requirements of Iowa
Court Rule 35.23, and has complied with the reinstatement procedures
of Iowa Court Rule 35.14.         Costs are taxed to Hedgecoth pursuant to
Iowa Court Rule 35.27(1).
       LICENSE SUSPENDED.
       All justices concur except Zager, J., who takes no part.



_____________________
(acknowledging Scheetz had voluntarily ceased private practice, but stating if he ever
returned he would be required to align himself with an experienced mentor before
undertaking probate or estate matters); Comm. on Prof’l Ethics & Conduct v. Conzett,
476 N.W.2d 43, 46 (Iowa 1991) (prohibiting an attorney from accepting certain types of
cases after reinstatement “unless he . . . associates with a lawyer experienced in that
type of practice”). However, we have declined to impose this condition since 2007, and
we continue to follow that path today. See Kirlin, 741 N.W.2d at 819; cf. Kennedy, 837
N.W.2d at 677–78 (declining to impose a condition “which we have not utilized since
2004”).